Case 1:19-cv-00874-RBJ-MEH Document 421 Filed 03/23/21 USDC Colorado Page 1 of 13




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   WARNER RECORDS INC., et al.,

          Plaintiffs,

   v.
                                                         Case No. 1:19-cv-00874-RBJ-MEH
   CHARTER COMMUNICATIONS, INC.,

          Defendant.



    CHARTER COMMUNICATIONS, INC.’S OBJECTION TO TWO SPECIAL MASTER
                              RULINGS

                                         INTRODUCTION

          Charter Communications, Inc. (“Charter”) objects to the Special Master’s March 16, 2021

   order denying Charter’s motion to compel the Record Company Plaintiffs (the “RCPs”) to

   designate witnesses for two narrow Federal Rule of Civil Procedure (“FRCP”) 30(b)(6) deposition

   topics. Charter seeks permission to take targeted deposition testimony regarding (1) the work-for-

   hire (“WFH”) status of a limited number of works; and (2) the RCPs’ ownership status of the 272

   works that they dropped from the case but for which they continue to rely upon notices (the

   “Dropped Works”). The Special Master denied these requests, deeming them inconsistent with

   the Court’s rulings denying Charter’s related requests for additional WFH agreements and

   documentation for Dropped Works during the February 23 hearing. Ex. A (March 16, 2021 Hr’g

   Tr. at 11:1-8, 19:10-23:16). However, the February 23 rulings regarding additional document

   discovery should not foreclose Charter from seeking deposition testimony regarding the
Case 1:19-cv-00874-RBJ-MEH Document 421 Filed 03/23/21 USDC Colorado Page 2 of 13




   agreements Plaintiffs have already produced and about works identified in notices upon which

   Plaintiffs will continue to rely.1

           First, with respect to the WFH topic, this Court’s prior decision not to require that Plaintiffs

   produce documents constituting the remaining 20% (in addition to those produced in the Bright

   House litigation) of responsive WFH agreements was primarily based on burden. See Feb. 23,

   2021 Hr’g Tr. 132:10-15. No such burden exists with this request for deposition testimony on

   WFH agreements Plaintiffs have already produced. Further, the Court’s denial was premised on

   the notion that Charter would have a chance to test its theories through the 80% of such agreements

   already being produced in the pending Bright House case with deposition testimony.2 See id. at

   145:9-21. Indeed, in denying the production of the balance of the documents, the Court noted that

   Charter “said they don’t have any deposition testimony. They actually need that, plus deposition

   testimony, in order to do this process in their . . . mind.” Id. at 148:19-22. Accordingly, Charter

   should be entitled to obtain the very testimony this Court recognized Charter needs to assess the

   documents Plaintiffs have already produced.

           Second, with respect to the Dropped Works, Plaintiffs have admitted they intend to rely on

   the notices for the Dropped Works to demonstrate that Charter was on notice of allegations of

   infringement,3 and Charter should be permitted to, at least, ask witnesses about whether the RCPs

   had the right to authorize notices to be sent for these works. The burden is minimal (and far less


   1
     Indeed, this Court and the Special Master have noted instances when denying document
   discovery that the parties should instead seek testimony through depositions as a less intrusive
   discovery method. See, e.g., Feb. 19, 2020 Hr’g Tr. at 148:12-14 (the Court denying discovery
   into Charter financial documents in favor of deposition testimony); see also ECF 230 at 23 (Special
   Master denying document discovery into Plaintiffs’ anti-piracy measures in favor of deposition
   testimony).
   2
     “Bright House” refers to UMG Recordings, Inc. et al. v. Bright House Networks LLC, 8:19-cv-
   00710-MSS-TGW (M.D. Fla.).
   3
     Ex. B (Jan. 19, 2021 Special Master Hr’g Tr. at 25:21-26:14).


                                                      2
Case 1:19-cv-00874-RBJ-MEH Document 421 Filed 03/23/21 USDC Colorado Page 3 of 13




   than any further document production) as Charter has offered to identify prior to the depositions

   the specific artists and works as to which it seeks testimony.

                                              ARGUMENT

   I.       This Court Should Order the RCPs to Designate a Witness on the Work-For-Hire
            Status of a Limited Number of Works.

            A.      The Discovery Sought is Narrowly Tailored.

            Topic 11 requests the RCPs designate a witness to testify to the following:

            Whether any of the sound recordings You assert in this litigation have been deemed
            or designated as a work made for hire, as that is defined in 17 U.S.C. §101.

            A number of agreements with artists who recorded works-in-suit contain no WFH

   provision, but Plaintiffs nonetheless claimed their works as WFH on copyright applications.

   Relying upon this Court’s prior ruling regarding whether to compel what it viewed as potentially

   burdensome document production, Ex. A (March 16, 2021 Special Master Hr’g Tr. at 11:1-8), the

   Special Master did not order the RCPs to designate a witness to testify about a limited number of

   artist agreement-specific issues where the agreements themselves contain no WFH provision, but

   Plaintiffs claimed them as WFH on copyright applications.

            When the Court considered this in the context of document requests at the February 23

   hearing, Charter’s investigation of the documents produced in the Bright House case was ongoing.

   Charter has since completed its investigation of these Bright House agreements and identified

   issues regarding 15% of the sound recordings in suit (despite Plaintiffs’ counsel repeatedly

   claiming the number was in the “single digits”)4, potentially impacting works for which the RCPs

   seek more than $150 million in statutory damages. While the number of potentially impacted




   4
       Feb. 23, 2021 Hr’g Tr. at 151:20-25.


                                                    3
Case 1:19-cv-00874-RBJ-MEH Document 421 Filed 03/23/21 USDC Colorado Page 4 of 13




   works is significant, the number of discrete issues about which Charter seeks to inquire about at

   depositions is limited.

          Specifically, Charter has identified several dozen artists whose works the RCPs have

   registered with the U.S. Copyright Office as WFH but for which the agreements produced contain

   no such provision. For other artists, Charter has been unable to identify any artist agreements.

   With these limited number of artist agreement-specific issues, Charter intends to accomplish the

   following through depositions: (1) if no agreements containing a WFH provision were produced,

   confirm that no other relevant agreements exist; and (2) ascertain whether the RCP stands by its

   WFH designation in light of the lack of a written agreement. If Charter obtains evidence that a

   RCP knowingly provided false information to the U.S. Copyright Office, that information is highly

   relevant to any filing Charter makes with the U.S. Copyright Office to challenge the validity of the

   registrations. Charter simply seeks to inquire about a specified subset of the agreements produced

   in Bright House, which were deemed produced in this case.

          B.      The Requested Information is Indisputably Relevant.

          As the Court previously recognized, the requested testimony is relevant to two significant

   issues. Feb. 23, 2021 Tr. Hr’g 132:10-15 (“I think we’re probably going to end up disagreeing

   with you on relevance, at least for purposes of discoverability. So why don’t you focus on the

   burdensomeness?”).        First, this information is relevant to whether the RCPs possess valid

   copyrights to certain of the works-in-suit, which is a statutory prerequisite to filing suit, obtaining

   statutory damages, and otherwise holding Charter secondarily liable for infringement. Second,

   this information is relevant to rebut Plaintiffs’ expected trial argument that they act in the best

   interests of their artists, as there can be no question that the act of falsely representing the WFH

   status of a work on a registration is theft, pure and simple.




                                                     4
Case 1:19-cv-00874-RBJ-MEH Document 421 Filed 03/23/21 USDC Colorado Page 5 of 13




                  1.      The requested testimony is relevant to Charter’s challenge of the
                          validity of the registrations.

          The RCPs cannot seek to hold Charter secondarily liable and obtain statutory damages with

   invalid copyright registrations. 17 U.S.C. § 411. In order for a work to be validly registered as

   “made for hire,” the RCPs must have valid WFH agreement that pre-date the creation of the work.

   See Schiller & Schmidt, Inc. v. Nordisco Corp., 969 F.2d 410, 413 (7th Cir. 1992) (“The writing

   must precede the creation of the property in order to serve its purpose of identifying the

   (noncreator) owner unequivocally”); Gladwell Gov’t Servs., Inc. v. Cty. of Marin, 265 F. App’x

   624, 626 (9th Cir. 2008) (“The plain language of the [Copyright Act] indicates that a work-for-

   hire agreement cannot apply to works that are already in existence.”).5

          If the RCPs lack such agreements but nevertheless knowingly filed applications with the

   U.S. Copyright Office that these works were “made for hire,” Charter can seek to invalidate the

   registration pursuant to 17 U.S.C. § 411(b)(2). Charter seeks limited deposition testimony to

   (potentially) demonstrate to the U.S. Copyright Office (and on summary judgment, if necessary),

   that the RCPs registered hundreds of works as “made for hire,” were aware of that fact, knew that

   they did not have a valid agreement allowing them to do so in some instances, and understood that




   5
     To the extent Plaintiffs claim there is a circuit split on this issue, the Ninth and Seventh Circuits
   hold that a valid work for hire agreement must be in place before the work is created. See, e.g.,
   Schiller & Schmidt, Inc. v. Nordisco Corp., 969 F.2d 410, 413 (7th Cir. 1992); Gladwell Gov’t
   Servs., Inc. v. Cty. of Marin, 265 F. App’x 624, 626. However, the Second Circuit in Playboy
   Enterprises, Inc. v. Dumas, 53 F.3d 549, 559 (2d Cir. 1995) held that “the writing requirement of
   § 102(2) can be met by a writing after the work is created, if the writing confirms a prior agreement,
   either explicit or implicit, made before the creation of the work.”). Of course, regardless of what
   law this Court applies, a valid work for hire agreement must be produced. And if the Court decided
   the issue in accordance with the Second Circuit, requiring only a valid agreement executed after
   the creation of the work, Plaintiffs would still bear the burden of establishing that there was “a
   prior agreement, either explicit or implicit, made before the creation of the work.” Id.


                                                     5
Case 1:19-cv-00874-RBJ-MEH Document 421 Filed 03/23/21 USDC Colorado Page 6 of 13




   by doing so they conferred to themselves much stronger rights than they were otherwise entitled

   to under the law.

           As discussed at the conference on March 18, 2021, Charter will be able to proceed with the

   invalidation process with the U.S. Copyright Office within the contours of the current case and

   trial schedule. In Charter’s counsel’s prior experience in a different copyright case in which this

   procedure was utilized, the parties (with the support of the court) referred the dispute regarding

   the validity of certain registrations in suit to the U.S. Copyright Office during summary judgment

   briefing. The court in that case decided all other disputes and then, upon the receipt of the U.S.

   Copyright Office’s response several months later, issued an order on the outstanding issue of

   registration validity.6

           The same procedure could be followed here and would not disrupt the case schedule.

   Specifically, if Charter can establish that for a certain number of works, Plaintiffs’ registrations

   may be invalid due to their knowing misrepresentations on summary judgment, the Court can defer

   ruling on those works until a response is received from the U.S. Copyright Office. Following this

   procedure will have no impact on the case schedule, as it will only affect the number of works the

   jury may consider in awarding statutory damages at the end of the trial if Plaintiffs establish

   liability.

                   2.        The requested testimony is relevant to rebut Plaintiffs’ argument that
                             they act in the best interest of their artists.

           There can be no reasonable dispute that registering a sound recording as a work “made for

   hire” confers significant benefits to Plaintiffs. In re Napster, Inc. Copyright Litig., 191 F. Supp.

   2d 1087, 1097 (N.D. Cal. 2002) (“Because the record company plaintiffs list the copyrights as


   6
    See Archie MD, Inc. v. Elsevier, Inc., Case No. 1:16-cv-06614-JSR (S.D.N.Y.), ECF 78 at 30 &
   79.


                                                    6
Case 1:19-cv-00874-RBJ-MEH Document 421 Filed 03/23/21 USDC Colorado Page 7 of 13




   works for hire, they are considered to be the authors and do not have to face the prospect of artists

   terminating plaintiffs’ ownership rights after 35 years.”). It is widely alleged that the record

   company industry falsely represents the WFH status in applications. For example, following the

   parties’ 2020 hearing on this issue, the Hollywood Reporter questioned whether “[t]he piracy case

   against Charter may provide an alternative avenue to resolving the big issue over whether record

   labels have skeletons in the closet.”7 Many artists, even, have recently sued the record labels over

   these very issues.8

           Here, Plaintiffs will argue, as they did in Sony Music Entertainment, Inc. v. Cox

   Communications, Inc. et al., Case No. 1:18-cv-00950-LO-JFA (E.D. Va.) (“Cox”) that they act in

   the best interests of their artists. Charter should thus be entitled to present limited testimony related

   to rebutting that argument, including showing that Plaintiffs falsely take credit for individual

   artist’s works by incorrectly registering the works as made for hire.

           C.      Granting Charter’s Request Will Impose No Undue Burden to the RCPs.

           There can be no undue burden to the RCPs in designating a witness for this topic because

   Charter has offered to pre-identify the limited number of artists for which it seeks testimony.

   Charter has also explained the targeted line of questioning it intends to pursue regarding these

   artist agreement issues. Plaintiffs should have already performed any work necessary to respond

   to these inquires, namely determining whether (1) they produced all applicable WFH agreements,



   7
     See Eriq Gardner, Charter Challenges Copyright Registrations of Music Recordings, The
   Hollywood Report (March 2, 2020), available at https://www.hollywoodreporter.com/thr-
   esq/charter-challenges-copyright-registration-music-recordings-1282216.
   8
     See, e.g., Waite et al. v. UMG Recordings, Inc. et al., Case No. 1:19-cv-01091-LAK (S.D.N.Y.)
   (putative class action against record companies for improperly claiming WFH); Mtume v. Sony
   Music Entm’t, 408 F. Supp. 3d 471, 476 (S.D.N.Y. 2019) (dispute over WFH registration); Fifty-
   Six Hope Rd. Music Ltd. v. UMG Recordings, Inc., 2010 WL 3564258, (S.D.N.Y. Sept. 10, 2010)
   (same); Skidmore v. Led Zeppelin, 2016 WL 1442461, at *9 (C.D. Cal. Apr. 8, 2016) (same).


                                                      7
Case 1:19-cv-00874-RBJ-MEH Document 421 Filed 03/23/21 USDC Colorado Page 8 of 13




   as ordered by the court in Bright House; and (2) they stand by the registrations made to the U.S.

   Copyright Office.

   II.     This Court Should Order the RCPs to Designate a Witness on their Ownership Status
           of the Dropped Works.

           A.      The Requested Testimony is Irrefutably Relevant.

   Topic 14 requests the RCPs designate a witness to testify to the following:
           The status of Your ownership, possession of an exclusive right, or ability to
           otherwise sue for the alleged infringement of the sound recordings that You
           asserted in the Complaint (i.e., as listed by You on ECF 1-2) but that You are not
           asserting in the First Amended Complaint (i.e., which are not listed as being
           asserted by You on ECF 111-2) (the “Dropped Works”). For clarity, this topic
           concerns the status of Your ownership, possession of an exclusive right, or ability
           to otherwise sue for the alleged infringement of the Dropped Works at the time (i)
           RIAA Notices were allegedly sent to Charter for the Dropped Works, (ii) You filed
           the Complaint, and (iii) currently.

           While the RCPs have dropped 272 works from this case, they nevertheless intend to rely

   on the notices sent on their behalf for these works to establish Charter’s liability. Thus, the fact

   that the RCPs dropped these works is not akin to a party narrowing its claims. Rather, Plaintiffs’

   act of dropping works from suit for which they sent notices (and for which they recently obtained

   damages in Cox) is highly probative of the accuracy of the RCPs’ notices. The accuracy of notices

   in this case is paramount, as Plaintiffs assert that ISPs like Charter must terminate subscribers

   based on the receipt of only a handful of notices. Further, Plaintiffs are relying on notices for these

   works to establish Charter’s alleged liability. Plaintiffs will point to the fact that Charter received

   hundreds of thousands of notices, including notices for the Dropped Works. Charter thus intends

   to challenge both the factual and technological accuracy of these notices at summary judgment

   and, if necessary, at trial.

           Although the Special Master previously suggested when denying this topic for the Music

   Publisher Plaintiffs that it would be more appropriate to ask the RCPs on whose behalf the notices



                                                     8
Case 1:19-cv-00874-RBJ-MEH Document 421 Filed 03/23/21 USDC Colorado Page 9 of 13




   were sent9—she relied on rulings from the February 23 hearing regarding document discovery to

   foreclose this targeted deposition testimony.

          At the February 23 hearing, however, new representations were made by Plaintiffs’ counsel

   about which Charter is entitled to inquire. Specifically, the Court asked whether Plaintiffs’ counsel

   was “affirmatively representing … that of all 400 dropped works, it’s your good faith belief, after

   a reasonable investigation, that your clients did own those works,” to which counsel replied “yes.”

   Feb. 23, 2021 Hr’g Tr. at 180:6-10.10 While the February 23 Order and subsequent Special Master

   ruling denied Charter’s document requests and deposition testimony regarding ownership of the

   Dropped Works based on Plaintiffs’ counsel’s factual representations, this representation is belied

   by the limited public information that Charter has been able to investigate.

          As just one example, Plaintiff UMG Recordings, Inc. dropped 134 works from suit that

   were registered to several independent labels. While the Universal Music Group (the global

   umbrella organization of which Plaintiff UMG Recordings, Inc. is a part) may have had some type

   of relationship with these independent labels (such as foreign distribution rights through one of its

   many corporate affiliates), that does not necessarily mean that Plaintiff UMG Recordings, Inc.

   owns or possesses an exclusive right in these works, calling into question counsel’s representation

   at the hearing. Further, for other Dropped Works, the RCP (or one of its corporate affiliates) is

   listed as the “claimant” for a certificate that does not appear to cover the Dropped Work but rather



   9
     Ex. B (Jan. 19, 2021 Special Master Hr’g Tr. 37:6-13) (“[W]hile I recognize Charter’s right to
   make this inquiry regarding the validity of the notices . . . that is an issue I don’t believe that in
   this particular instance with regard to UMPG’s notices related to dropped works is the vehicle to
   have that happen.”).
   10
      This is inconsistent with Plaintiffs’ counsel’s response to a similar question from the Court last
   year, when counsel could not represent that Plaintiffs owned all the works that they dropped from
   this case but for which they had obtained statutory damages in Cox less than a month prior. See
   Feb. 19, 2020 Hr’g at 30:6-33:3.


                                                     9
Case 1:19-cv-00874-RBJ-MEH Document 421 Filed 03/23/21 USDC Colorado Page 10 of 13




    is for an alternate version (which is prima facie evidence of ownership). For this category, Charter

    would inquire as to the registration status of the actual Dropped Work, including whether the RCP

    owned or possessed an exclusive right to that copyright when notices were sent. Requiring the

    RCPs to designate a witness on this topic would permit Charter to test Plaintiffs’ counsel’s

    representation and the RFA response asserting that Plaintiffs owned all of these works, which was

    the basis of the Court’s decision not to order the requested document discovery and the Special

    Master’s subsequent denial of Charter’s request for this deposition testimony.

           B.      There is No Undue Burden to Plaintiffs in Providing this Testimony.

           Providing this focused testimony would impose no undue burden on the RCPs. This is

    because for Plaintiffs (and counsel) to have affirmatively represented that they owned all the

    Dropped Works when they sent the notices for them, Plaintiffs had to have had investigated the

    very facts that are the subject of the testimony Charter seeks. The RCPs did (or should have)

    confirmed this information on at least three separate occasions. First, pursuant to their FRCP 11

    obligations, when filing suit in March 2019, Plaintiffs should have determined whether they had

    standing to assert these works. Second, the RCPs likely determined the status of their ownership

    over the Dropped Works when Plaintiffs were required to amend the list of works in suit by January

    2020. Finally, when preparing their response to Charter’s RFA, each RCP would have needed to

    consult the very information Charter seeks with this deposition topic.

           Finally, there can be no undue burden, as there are only 272 Dropped Works across three

    multi-party plaintiff groups (i.e., Sony, Warner, and Universal), which are covered by only 63

    certificates. That amounts to a handful of lines of questions for approximately 20 certificates per

    Plaintiff Group. Charter would identify the list of Dropped Works to the RCPs in advance of the

    deposition.




                                                    10
Case 1:19-cv-00874-RBJ-MEH Document 421 Filed 03/23/21 USDC Colorado Page 11 of 13




                                             CONCLUSION

            Based on the foregoing, Charter respectfully requests the Court sustain Charter’s objection

    to the Special Master’s rulings and order the RCPs to designate witnesses for these two narrowed

    deposition topics so that Charter can obtain the targeted testimony it needs to support its defense

    of Plaintiffs’ claims.




                                                    11
Case 1:19-cv-00874-RBJ-MEH Document 421 Filed 03/23/21 USDC Colorado Page 12 of 13




    Dated: March 24, 2021                        Respectfully submitted,

    Andrew H. Schapiro                           /s/ Erin R. Ranahan
    Nathan A. Hamstra                            Erin R. Ranahan
    Allison Huebert                              WINSTON & STRAWN LLP
    QUINN EMANUEL URQUHART &                     333 S. Grand Avenue
    SULLIVAN, LLP                                Los Angeles, CA 90071
    191 N. Wacker Drive, Suite 2700              (213) 615-1933 (telephone)
    Chicago, IL 60606                            (213) 615-1750 (facsimile)
    (312) 705-7400 (telephone)                   E-mail: eranahan@winston.com
    (312) 705-7401 (facsimile)
    E-mail: andrewschapiro@quinnemanuel.com      Jennifer A. Golinveaux
    E-mail: allisonhuebert@quinnemanuel.com      WINSTON & STRAWN LLP
                                                 101 California Street, 35th Floor
    Charles K. Verhoeven                         San Francisco, CA 94111-5840
    David Eiseman                                (415) 591-1506 (telephone)
    Linda Brewer                                 (415) 591-1400 (facsimile)
    QUINN EMANUEL URQUHART &                     E-mail: jgolinveaux@winston.com
    SULLIVAN, LLP
    50 California Street, 22nd Floor             Michael S. Elkin
    San Francisco, CA 94111                      WINSTON & STRAWN LLP
    (415) 875-6600 (telephone)                   200 Park Avenue
    (415) 875-6700 (facsimile)                   New York, NY 10166
    E-mail: charlesverhoeven@quinnemanuel.com    (212) 294-6700 (telephone)
    E-mail: davideiseman@quinnemanuel.com        (212) 294-4700 (facsimile)
    E-mail: lindabrewer@quinnemanuel.com         E-mail: melkin@winston.com

    Todd Anten
    Jessica Rose
    QUINN EMANUEL URQUHART &
    SULLIVAN, LLP
    51 Madison Avenue, 22nd floor
    New York, NY 10010
    (212) 849-7000 (telephone)
    (212) 849-7100 (facsimile)
    E-mail: toddanten@quinnemanuel.com
    E-mail: jessicarose@quinnemanuel.com

    Craig D. Joyce
    Fairfield and Woods, P.C.
    1801 California Street, Suite 2600
    Denver, CO 80202
    (303) 830-2400 (telephone)
    (303) 830-1033 (facsimile)
    E-mail: cjoyce@fwlaw.com

    Counsel for Defendant
    Charter Communications, Inc.




                                                12
Case 1:19-cv-00874-RBJ-MEH Document 421 Filed 03/23/21 USDC Colorado Page 13 of 13




                                      CERTIFICATE OF SERVICE

            I certify that on March 23, 2021, I caused a true and correct copy of the foregoing document

    to be electronically filed with the Clerk of the Court via CM/ECF, which will send a notice of

    electronic filing to all counsel of record.


                                                  /s/ Erin R. Ranahan
